Again, appellant insists that it is not shown herein that Mr. Kauffman was the owner of the stolen automobile, and that he had the care, custody and control and possession of such automobile at the time same was taken. Of course he was not in actual manual possession of same at the time same was taken from in front of the office where he was employed, but we think his possession was such as was contemplated by law, that would make him the proper person to be alleged as the owner thereof in the pleadings of the State.
We adhere to the views expressed in the original opinion.
The motion is therefore overruled. *Page 564